DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in the application.
This office action is in response to the amendment filed on 4/26/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (AAPS PharmSciTech, vol, 13, No.2, June 2012), in view of Christiansen et al (IDS).
Singh et al. teach it is well known in the art that addition of surfactants can improve the physical stability of monoclonal antibodies used as therapeutic agents (page 422, 2nd col., lines 1-3). Singh et al. teach polysorbate 80 is one of the most common surfactants currently used in formulation of protein biopharmaceuticals (page 422, 2nd col., 2nd paragraph). Singh et al. teach impurities in polysorbate 80 preparation of monoclonal antibody may affect the photos-stability of the formulation (Figure 8 and legends, page 429, 2nd col., last paragraph).  
Christiansen et al. teach polysorbate 80 and Cremophor are susceptible to digestion by pancreatic enzymes (page 380, Table 3, 1st col., 2nd paragraph).  Christiansen et al. teach the digestion of the surfactant in a drug formulation may lead to precipitation of the drug and affect bioavailability (see page 281, 1st col. 3rd paragraph).
It would have been obvious to an ordinary skilled in the art to recognize that presence of lipase in a composition that is formulated with polysorbate (such as polysorbate 80) and monoclonal antibody would affect the stability of the monoclonal antibody based on the combined teaching from Singh et al. and Christiansen et al. The ordinary skilled in the art would be motivated to eliminate the presence of a lipase capable of degrading polysorbate as much as possible to increase stability of the monoclonal antibody in the formulation. Testing a minimal amount of lipase allowed in the composition without losing antibody stability would have been routine optimization process rather than method of innovation.  Therefore, the claimed composition comprising less than 10% or less lipase of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, Singh teach monoclonal antibody formulated with polysorbate 80 (page 423, 1st col. 2nd and 3rd paragraph).  
Regarding claim 3, Singh teach the polysorbate is polysorbate 80 (Table 1 and legend).
Response to Arguments
In response to the rejection, Applicant argues that polysorbate 80 was known to be degraded through one or two mechanisms: auto-oxidation by exposure to light; or hydrolysis into fatty acids for mechanistic reasons that aren’t well understood but may be associated to very low or high pH. Applicant asserts that Singh teach polysorbate 80 demonstrates the polysorbate auto-oxidation material result from exposure to light can oxdize amino acid residues on mAbs, but not the hydrolysis mechanism.  Applicant argues that such teaching is not an enzymatic degradation, and such problem may be addressed by purging oxygen.  Applicant argues nothing in Singh teaches knock out of an endogenous gene should impact polysorbate stability.  Applicant asserts that Christiansen explores purified pancreatic lipase and tested their ability to hydrolyze olive oil as a model substrate, and demonstrated that at low concentration, polysorbate 80 is a competitive inhibitor of pancreatic lipase’s degradation of olive oil.  Christianson also indicate that the digestion of the surfactant itself may also lead to precipitation of a poor-water soluble drug and limit oral bioavailability. Applicant argues that Christianson teaches pancreatic lipase but not other lipase can digest polysorbate 80.  Applicant argues that lipoprotein lipase has only 35% sequence similarity to pancreatic lipase and which is expressed in different tissues than pancreatic lipase.  Applicant argues neither reference teach the concept lipoprotein lipase would be present in a drug product as a result of expression of an endogenous host protein.  Applicant argues that an ordinary skilled in the art would be motivated to improve degradation of a polysorbate or stability of a recombinant protein in the presence of a polysorbate by making a composition comprising the recombinant protein expressed from a host cell with endogenous lipoprotein knocked out and the polysorbate.  Applicant also filed a declaration by inventor Dr. Lee (hereafter referred to as Lee declaration) to make the above statements. 
The declaration under 37 CFR 1.132 filed 4/26/2022 is insufficient to overcome the rejection of claims 1-3 based upon Singh and Christianson as set forth in the last Office action. 

The Lee declaration and the above arguments have been fully considered but deemed unpersuasive. The claimed invention of claim 1 is directed to a composition that comprises:1) a stable recombinant protein; and 2) a polysorbate, having less than 10% weight of lipoprotein lipase, which may be interpreted as not having any lipoprotein lipase. The wherein clause in claims indicates how the protein was produced, however, the process does not impart a structural difference from a prior art known protein to the claimed protein because a recombinant protein produced by a host cell is structural same as a recombinant protein produced by the same host cell with lipase knockout. The prior art already taught composition comprising: 1) a recombinant protein; and 2) polysorbate (Singh Figure 1 and legend). Removing contaminating components from recombinant protein produced by a host cell, especially for human therapy would have been obvious to an ordinary skilled in the art because it is routine practice for the safety of a patient. Moreover, the teaching from Christianson demonstrated that polysorbate 80 is susceptible to degradation from pancreatic lipase. Although there are many different types of lipases in human, it’s long been known that lipoprotein lipase (LPL) hydrolyzes triglyceride core in lipoprotein (as evidenced by Nilsson-Ehle, Ann. Rev. Biochem. 1980, vol. 49, pages 667-693, page 670, last paragraph, line 4-5). Given the structural similarity between triglycerides and polysorbates, one of ordinary skilled in the art would be motivated to remove this enzyme as well. Moreover, claim 1 recites the recombinant protein is produced by a host cell that having LPL knocked out but does not recites a limitation about how the recombinant protein is purified before addition of polysorbate.  As such, an ordinary skilled in the art does not need to specifically remove LPL, any high purity protein purification process such as affinity chromatography, that purifies the target recombinant protein, and subsequently adds polysorbate to the composition will meet the claim limitation of claim 1.  Therefore, for reasons discussed in previous office action and set forth above, this rejection is still considered proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636